DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-11, 15-16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for managing asset decumulation in a portfolio. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of establishing a plurality of spending levels for decumulation of the portfolio over a decumulation period of time, the portfolio including a portfolio value invested in assets, each spending level of the plurality of spending levels including a spending amount indicating a different constant value to be withdrawn from the portfolio value at designated times during the decumulation period of time, wherein establishing the plurality of spending levels further comprises: determining a first portion of the portfolio that corresponds to a lowest spending amount and a second portion of the portfolio that corresponds to a highest spending amount; and 
Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic computer component is no more than mere instructions to apply the exception using a generic processor. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 2 and 21 recite, wherein the probability of successfully withdrawing the spending amount for the duration of the decumulation period of time and without exceeding the portfolio value prior to an end of the decumulation period of time is at least 60%, or at most 60%. These limitations are also part of the abstract idea identified in claim 1, and the additional element of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 3 recites determining for each point in time of a plurality of points in time, an upper threshold portfolio value for each spending level of the established plurality of spending levels, wherein each upper threshold portfolio value is a portfolio value at which a probability of successfully withdrawing a spending amount that is greater than the upper threshold portfolio value for a duration of the decumulation period of time does not exceed the portfolio value prior to an end of the decumulation period of time; and further comprising for the duration of the decumulation period of time: monitoring the portfolio value during the decumulation of the portfolio as the initial spending amount is withdrawn from the portfolio at the designated times, Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 4 recites, wherein the probability of successfully withdrawing the spending amount that is greater than the upper threshold portfolio value and without exceeding the portfolio value prior to the remaining decumulation time period is 97%. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites wherein the probability of successfully withdrawing the spending amount is determined based on iterative Monte-Carlo simulations. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 9 recites wherein the probability of successfully withdrawing the spending amount is determined based on a funded ratio, wherein the funded ratio is a measure of a ratio of the assets to liabilities in the portfolio. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 18-20 recite at a point in time of the plurality of points in time, maintaining the initial spending amount as the spending amount responsive to the value of the portfolio being less than the initial value of the portfolio and greater than the threshold portfolio value for the initial spending amount at the point in time; wherein the plurality of points in time are during the decumulation period of time; and wherein the plurality of spending amounts are established before the decumulation period of time. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claim 10: Ineligible.
The claim recites a series of acts for managing asset decumulation in a portfolio. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).


These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer component such as the processor. That is, other than reciting this generic device, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations falls under the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic computer component is no more than mere instructions to apply the exception using a generic processor. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Steps 2A2 and B in the claim 10 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 10, supra.

Claim 15 recites, wherein the probability of successfully withdrawing the spending amount is determined based on iterative Monte-Carlo simulations. These limitations are also part of the abstract idea identified in claim 10, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 10 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 10, supra.

Claim 16 recites, wherein the probability of withdrawing the spending amount is calculated based on a funded ratio, wherein the funded ratio is a measure of a ratio of assets to liabilities in the mix of assets in the portfolio. These limitations are also part of the abstract idea identified in claim 10, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 10 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 10, supra.

Claim 22 recites, maintaining the spending amount after modifying the initial risk band to the lower risk band.  These limitations are also part of the abstract idea identified in claim 10, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 10 supra.

Claim 23 recites, remapping the portfolio to the mix of assets associated with the lower risk band.  These limitations are also part of the abstract idea identified in claim 10, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 10 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 10, supra.


Claim 24 recites, for one point in time in the one or more points in time, modifying the risk band to a higher risk band selected from the established plurality of risk bands, wherein the lower risk band has a different mix of assets than the risk band and corresponds to a higher volatility than the risk band. These limitations are also part of the abstract idea identified in claim 10, and the additional elements of processor is as addressed in the Steps 2A2 and B in the claim 10 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 10, supra.

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is directed to patent eligible subject matter. In particular, Applicant asserts that under the Step 2A2 (citing Bascom and McRO).
Examiner respectfully disagrees. The Examiner respectfully disagrees because in the Bascom case, the claims were directed to the specific details of filtering data content as an McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in McRO.  
 Finally, as analyzed in the rejection above, viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited in PTO-892 and there relevance are cited in previous office actions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691